As filed with the U.S. Securities and Exchange Commission on January 28, 2013 File Nos. 033-81396 811-08614 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 42 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 43 [X] (Check appropriate box or boxes) BRANDES INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 500 San Diego, California 92130 (Address of Principal Executive Office) (619) 755-0239 (Registrant's Telephone Number, including Area Code) Michael Glazer c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Name and address of agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [X] on February 1, 2013 pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 41 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933 on November 27, 2012, and pursuant to Rule 485(a)(2) would become effective on January 31, 2013. This Post-Effective Amendment No. 42 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating February 1, 2013 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 42 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 42 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of San Diego and State of California on the 28th day of January, 2013. BRANDES INVESTMENT TRUST By: /s/Jeff Busby Jeff Busby President This Amendment to the Registration Statement on Form N-1A of Brandes Investment Trust has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ J. Michael Gaffney* Trustee January 28, 2013 J. Michael Gaffney /s/ Jeff Busby* President and Trustee January 28, 2013 Jeff Busby /s/Jean Carter* Trustee January 28, 2013 Jean Carter /s/Robert M. Fitzgerald* Trustee January 28, 2013 Robert M. Fitzgerald /s/Gary Iwamura Treasurer (Principal Financial and Accounting Officer) January 28, 2013 Gary Iwamura *By: /s/ Jeff Busby Jeff Busby Attorney-in-fact as per Powers of Attorney filed November 9, 2007 and September 30, 2008.
